Benham, Judge.
On the first appearance of these cases (176 Ga. App. 465 (336 SE2d 318 (1985)), we reversed the judgment in Case No. 70558, ruling that the trial court erred in denying Black’s motion for a directed verdict; and affirmed the judgment in Case No. 70559, denying Prince’s motion for directed verdict. On certiorari, our judgment in Case No. 70558 was reversed by the Supreme Court (256 Ga. 79 (344 SE2d 411) (1986)), with direction that we take such action as may be necessary to give effect to the Supreme Court’s judgment. In accordance with that direction, we now affirm the judgment for Prince in Case No. 70558. Any error in denying Prince’s motion for directed verdict was rendered harmless by the jury verdict in his favor (Ramsey Brick Sales Co. v. Outlaw, 152 Ga. App. 37 (4) (262 SE2d 227) (1979)), so the judgment is affirmed in Case No. 70559 as well.

Judgments affirmed.


Banke, C. J., and McMurray, P. J., concur.

*266Decided September 11, 1986.
Fred L. Belcher, for appellant.
Daniel L. Studstill, Elsie H. Griner, Galen P. Alderman, for appellee.